Case 2:19-cv-04549-KM-ESK Document 143 Filed 08/19/21 Page 1 of 1 PageID: 2896




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


RIMA E. LAIBOW, spouse of ALBERT
N. STUBBLEBINE, III, deceased,

      Plaintiff,

      v.

RICHARD MENASHE, WILLIAM
OSER, LISA CASALE, THE                        Civ. No. 19-4549 (KM) (ESK)
COMMUNITY HOSPITAL GROUP
d/b/a JFK MEDICAL CENTER,                               ORDER
KINDRED HOSPITAL, ABC
COMPANIES (1–10), DEFENDANT
PARTNERSHIPS (1–10), JOHN DOE
PHYSICIANS (1–10), JANE DOE
NURSES (1–10), JANE MOE
TECHNICIANS, and PARAMEDICAL
EMPLOYEES (1–20),

      Defendants.



      THIS MATTER having come before the Court on the Report and
Recommendation (“R&R”) of Hon. Edward Kiel, United States Magistrate Judge,
recommending that the case be dismissed for lack of subject-matter
jurisdiction (DE 141); and the Court having considered the submissions of the
parties and the R&R; for the reasons stated in the accompanying Opinion, and
good cause appearing therefor;
      IT IS this 19th day of August 2021,
      ORDERED that the R&R is adopted, and the case is DISMISSED for lack
of jurisdiction.
                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge
